DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-14 are pending in this action.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONFIDENCE-ESTIMATED DOMAIN ADAPTION FOR MACHINE TRAINING MODELS

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1and 8 are rejected under 35 U.S.C. 103 as being unpatentable over 
Jacob et al. (Jacob) (EP 3614313 A1) in view of Nguyen Huong (Huong) (JP 2020201870 A1).
As per claim 1: Jacob discloses a system for updating a first machine learning model (title; abstract), the system comprising: 
a receiver configured to receive first input data (see abstract; par. 0008-0011); 
a memory configured to store the first machine learning model and a set of features corresponding to the first input data used during training of the first machine learning model (see par.0019,  0021); and
     	a processor (see par. 0036) configured to train the first machine learning model comprising:  train the first machine learning model to correlate an image or action in the first input data with a first training task (see par. 0044, 0071, 0050, 0055-0056);
     	determine a first accuracy score of the first machine learning model when the first machine learning model is applied to a second training task using the first input data (see par. 0007-0011, 0018-0020); 
      	using second input data, compute a second accuracy score per data example in the second input data, wherein the second input data includes different images or actions than the first input data (see par. par. 0026-0031, 0065-0069); and 
using a second machine learning model (see par. 0077-0081, note the modified machine-learning which can be considered as a second machine learning), wherein the second machine learning model (see par. 0078-0081, modified machine-learning) is trained to 
correlate (see associate) the different images or actions in the second input data to the second training task (see par. 0021-0028, 0065-0066, 0076). But, Jacob does not explicitly teach about --- Regress the second accuracy score per data example. However, in the same field of endeavor, Huong teaches --- when the machine learning model classifies and predicts, the accuracy and F1 score may be used as this evaluation score, and when the machine learning model is  a regression model, the R2 score is used as this evaluation score (see page 21-24 or the paragraph, “Next, in step 704,”). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Jacob with that of Huong so that ---  evaluation score may be selected depending on the type of machine learning model (see page 21-24, or “step 704).
As per claim 8: the features of claim 8 are similar to the features of claim 1, except claim 8 is directed to a method/process required to perform the system of claim 1 which is considered obvious within the system of claim 1. Hence, claim 8 is rejected on the same ground and motivation as claim 1.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references applied to claims 1 and 8 above and further in view of Yang et al. (Yang) (US 9826349 B1).
As per claim 2: but, the above combined references does not explicitly teach --- a system, wherein the first accuracy score and the second accuracy score implement a density estimation. However, in the same field of endeavor, Yang teaches --- The baseline position data is received representing user device locations. A probability density estimate (PDE) of locations of user device is generated (730) based on kernel density estimator. The accuracy scores are determined (740) for position data using PDE locations. The embedded position data is filtered (750) to remove outliers from position data using accuracy scores (see abstract; claim 1). Note, the probability density estimate (PDE) of locations of user device requires different accuracy scores of the locations. Hence, it would have been obvious for one of ordinary skill in the art, before the effective filing date of he claimed invention to modify the above references with that of Lee for the advantage of --- removing outliers from position data using accuracy scores (see abstract or Novelty under the abstract).
As per claim 9: the feature of claim 9 is similar to the feature of claim 2. Hence, claim 9 is rejected on the same ground and motivation as claim 2.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references applied to claims 1 and 8 above and further in view of Tamersoy et al. (Tamersoy) (US 2020/0297237 A1).
As per claim 3: but the combination of the above references does not explicitly teach about a system of claim 1, wherein the system performs a third training task, and the system selects a third machine learning model from a plurality of machine learning models based on a corresponding accuracy score for the third machine learning model. However, in the same field of endeavor, Tamersoy teaches --- A third value for a third characteristic is estimated as a third task by a third machine-learned model (see par. 0009). While the “value” corresponds to the claimed “score”,  the “third training task” and the “ third machine learning model” is selected after the first and second machine learning models as stated in the cited portion of the immediate prior art. Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the above references with that of Tamersoy for an advantage of providing the above modified system --- the  progressive training [that] maximizes the accuracy for each task without reducing accuracy due to training for multiple tasks (see par. 0070).
As per claim 10: the feature of claim 10 is similar to the feature of claim 3. Hence, claim 10 is rejected on the same ground and motivation as claim 3.
Claims 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over the references applied to claims 1 and 8 above and further in view of Lee et al. (Lee) (US 2021/0380099 A1)
As per claim 4: the above combination of the above references teach about a system for updating the first/existing machine learning model of claim 1 (see rejection of claim 1). But, the combination does not explicitly teach about a system of claim 1, wherein the trained machine learning model is transmitted to a vehicle, and wherein the vehicle performs an action based on the trained machine learning model. However, in the same field of endeavor, Lee teaches --- Once the machine learning models are trained, the machine learning models may be used by the vehicles (e.g., transmitted to the vehicles over the network(s) (see par. 0179-0180, 0054). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the above references with that of Lee so as ---  ensure that the autonomous vehicle can successfully change lanes while avoiding any actors (e.g., obstacles) in lane that the autonomous vehicle is moving into (see par. 0054, last few lines).
As per claim 5: Lee teaches about a system for updating the first machine learning model of claim 4, wherein the action includes alerting a driver of the vehicle to a potential hazard (see par. 0163-0164, 0165, 0167, 0169). The obvious motivation would have been to avoid an impact with the potential hazard.
As per claim 6: Lee teaches about a system for updating the first machine learning model of claim 4, wherein the action includes slowing the vehicle (see par. 0140). The obvious motivation would have been to stop the vehicle or to make yield traffic or to make a safe turn. 
As per claim 11: the feature of claim 11 is similar to the feature of claim 4. Hence, claim 11 is rejected on the same ground and motivation as claim 4.
As per claim 12: the feature of claim 12 is similar to the feature of claim 5. Hence, claim 12 is rejected on the same ground and motivation as claim 5.
As per claim 13: the feature of claim 13 is similar to the feature of claim 6. Hence, claim 13 is rejected on the same ground and motivation as claim 6.

Allowable Subject Matter

Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        6/30/2022